10

Ti

12

13

14

15

16

17

18

19

20

21

22

23

24

295

26

27

28

Case 2:19-cr-00586-RGK Document1 Filed 09/27/19 Pageiofé Page ID#:1

ge

SAS
MILED COPV
Pali Nae WS iL.

 

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA, nol G C R 5R é “Rak
Plaintifé, INFORMATION
Vv. [18 U.S.C. § 371: Conspiracy]
VICTOR MICHAEL RUGGIERI, [CLASS A MISDEMEANOR]

aka “New Age Innovation,”

Defendant.

 

 

 

 

The United States Attorney charges:
[18 U.S.C. § 371]

A. INTRODUCTORY ALLEGATIONS

 

At times relevant to this Information:

1. Defendant VICTOR MICHAEL RUGGIERI, also known as “New Age
Innovation,” owned and operated New Age Innovation (“New Age”), a
sole proprietorship he formed to distribute male sexual enhancement
pills to retail locations across the United States.

2. Co-conspirator #1 supplied male sexual enhancement pills to
defendant RUGGIERI. Co-conspirator #1 owned and operated several
businesses between 2011 and 2017 for the purpose of manufacturing and
distributing male sexual enhancement pills that he marketed as herbal

remedies but that in fact contained undisclosed Tadalafil, an active

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-00586-RGK Document1 Filed 09/27/19 Page 2o0f6 Page ID#:2

pharmaceutical ingredient. Each of Co-conspirator #1’s pill
businesses was located in the Central District of California.

3. Co-conspirator #2 worked for Co-conspirator #1 as an office
assistant from approximately 2014 to 2017.

B. THE OBJECT OF THE CONSPIRACY

 

4, Beginning on a date unknown to the United States Attorney
and continuing to on or about February 13, 2017, in Los Angeles
County, within the Central District of California, and elsewhere,
defendant RUGGIERI, together with others known and unknown to the
United States Attorney, including Co-conspirators #1 and #2,
knowingly conspired to introduce and cause the introduction of
misbranded drugs into interstate commerce, in violation of Title 21,

United States Code, Sections 331(a), 352, and 333(a) (1).

 

Cc. MEANS BY WHICH THE OBJECT OF THE CONSPIRACY WAS TO BE
ACCOMPLISHED
5. The object of the conspiracy was to be accomplished, in

substance, as follows:

a. Co-conspirator #1 would import shipments of bulk
Tadalafil from suppliers in China.

b. After Co-conspirator #1 received the bulk Tadalafil in
the Central District of California, he would cause the bulk Tadalafil
to be manufactured into pills that Co-conspirators #1 and #2 would
sell in packages whose labeling did not disclose the presence of
Tadalafil, and whose labeling falsely stated that no prescription was
necessary, even though the pills were in fact prescription drugs.

on Defendant RUGGIERI would place orders for the

misbranded pills with Co-conspirators #1 and #2.

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:19-cr-00586-RGK Document1 Filed 09/27/19 Page 3o0f6 Page ID#:3

d. Co-conspirator #2 would fulfill the orders placed by
defendant RUGGIERI by shipping the misbranded drugs from the Central
District of California to defendant RUGGIERI in Claymont, Delaware.

e. Defendant RUGGIERI would resell and distribute the
misbranded pills to retail locations across the United States.

f. When the FDA announced that a certain brand of Co-
conspirator #1’s pills was tainted because the pills contained
undeclared Tadalafil, defendant RUGGIERI would begin buying a
replacement brand of pills, with an identical formula (including
Tadalafil) but different brand name, from Co-conspirators #1 and #2.
For example:

1. After the FDA announced in December 2015 that Co-
conspirator #1’s white “X Again” pills were tainted because they
contained undisclosed Tadalafil, defendant RUGGIERI would begin
buying a replacement brand of pills from Co-conspirators #1 and #2,
branded “X Monster,” which had the same formula and price as the
tainted “X Again” pills and similar labeling that failed to disclose
the presence of Tadalafil.

ii. After the FDA announced in August 2016 that Co-
conspirator #1’s gold “Master Zone” pills were tainted because they
contained undisclosed Tadalafil, defendant RUGGIERI would begin
buying a replacement gold pill from Co-conspirators #1 and #2,
branded “Royal Master,” which had the same formula.and price as the
tainted “Master Zone” pills and similar labeling that failed to
disclose the presence of Tadalafil.

iii. After the FDA announced in August 2016 that Co-
conspirator #1’s silver “One More Knight” pills were tainted because
they contained undisclosed Tadalafil, defendant RUGGIERI would begin

3

 

 
10
11
12
13
~14
15
16
17

18
19
20
21
22
23
24
25
26
27

28

 

 

Case 2:19-cr-O0586-RGK Document1 Filed 09/27/19 Page 4of6 Page ID#:4

buying a replacement silver pill from Co-conspirators #1 and #2,
branded “Own the Knight,” which had the same formula and price as the
tainted “One More Knight” pills and similar labeling that failed to
disclose the presence of Tadalafil.

g. Defendant RUGGIERI would resell and distribute the
replacement pills to retail locations across the United States,
despite the fact that the pills had the same formula and misleading

packaging as the misbranded pills that the FDA had declared were

tainted.
D. OVERT ACTS
6. On or about the following dates, in furtherance of the

conspiracy and to accomplish its object, defendant RUGGIERI, and
others both known and unknown to the United States Attorney,
including Co-conspirators #1 and #2, committed various overt acts
within the Central District of California and elsewhere, including,
but not limited to, the following:

Overt Act No. 1: On or about December 29, 2015, eleven days
after the FDA announced that the white “X Again” pills that Co-
conspirators #1 and #2 had been selling to defendant RUGGIERI were
tainted because they contained undisclosed Tadalafil,

Co-conspirator #2 shipped approximately 500 white “X Again” pills to
defendant RUGGIERI in Claymont, Delaware pursuant to defendant
RUGGIERI’s order.

Overt Act No. 2: On or about January 21, 2016, pursuant to an
order from defendant RUGGIERI, Co-conspirator #2 shipped
approximately 1,200 white “X Again” pills to defendant RUGGIERI in

Claymont, Delaware.

 

 

 
LO

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cr-00586-RGK Document1 Filed 09/27/19 Page 5of6 Page ID#:5

Overt Act No. 3: On or about March 4, 2016, after Co-
conspirator #1 changed the brand name of his white pills from “xX
Again” to “X Monster,” Co-conspirator #2 shipped approximately 540
white “X Monster” pills to defendant RUGGIERI in Claymont, Delaware
pursuant to defendant RUGGIERI’s order.

2016, pursuant to an

Overt Act No. 4: On or about July 1,
order from defendant RUGGIERI, Co-conspirator #2 shipped

approximately 7,200 white “X Monster” pills to defendant RUGGIERI in
Claymont, Delaware.

Overt Act No. 5: ten days after

On or about August 26, 2016,
the FDA announced that the gold “Master Zone” pills and the silver
“One More Knight” pills that Co-conspirators #1 and #2 had been
selling to defendant RUGGIERI were tainted because they contained
undisclosed Tadalafil, defendant RUGGIERI placed one of his largest
orders ever for Co-conspirator #1’s misbranded silver pills, ordering
4,800 “One More Knight” pills from Co-conspirator #1 for
approximately $13,200.

On or about the following dates,

Overt Acts Nos. 6 Through 25:

 

pursuant to orders from defendant RUGGIERI, Co-conspirator #2 shipped
the following quantities of misbranded pills from the Central

District of California to defendant RUGGIERI in Claymont, Delaware:

 

 

 

 

 

 

 

 

White Gold Pill Silver Pill
Overt . Pill uantit uantit
Act Date Invoice Quantity Royal. vOwn the
(X Monster) Master) Knight)
6 9/6/16 5239 - - 1,200
7 9/15/16 5245 - 1,200 -
8 10/6/16 5262 = - 1,740
9 10/10/16 5268 - 900 -
10 10/17/16 5284 - 600 -

 

 

 

 

 

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
a1
22
23
24
25
26
27

28

Case 2:19-cr-00586-RGK Document1 Filed 09/27/19. Page 60f6 Page ID #:6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

White Gold Pill | Silver Pill
Overt . Pill uantit uantit
Act Date Tnvo1ce Quantity Royal. own the
(X Monster) Master) Knight)
11 10/28/16 5307 - - - 1,800
12 11/1/16 5313 - - 600
13 11/4/16 5328 600 336 1,860
14 11/18/16 5351 - - 1,800
15 11/23/16 5361 - - 1,200
16 12/2/16 5370 600 600 1,200
17 1/5/17 5380 - - 600
18 1/13/17 5385 600 600 600
19 1/17/17 5400 600 - -
20 1/20/17 5410 - 600 -
21 1/23/17 5416 - - 1,200
22 1/24/17 5420 - - 1,200
23 1/27/17 5424 600 - 600
24 1/30/17 5430 - - 600
25 2/13/17 5458 600 - 600

 

 

 

 

 

 

 

 

 

NICOLA T. HANNA
United States Attorney

Sah (4. Garcingem

Deputy Ce, Cri poe ak
BRANDON D. FOX

Assistant United States Attorney
Chief, Criminal Division

\ Divisio Foc:

JOSEPH O. JOHNS
Assistant United States Attorney

‘Chief, Environmental and

Community Safety Crimes Section

MARK A. WILLIAMS

Assistant United States Attorney
Deputy Chief, Environmental and
Community Safety Crimes Section

MATTHEW W. O’ BRIEN

Assistant United States Attorney
Environmental and Community
Safety Crimes Section

 

 
